Citation Nr: 0833183	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  02-22 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disorder.  

2.  Entitlement to service connection for left shoulder 
disorder.  

3.  Entitlement to an increased evaluation for Graves 
disease, currently rated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for migraines, 
currently rated as 10 percent disabling.  

5.  Entitlement to an earlier effective date than July 11, 
2001 for a 10 percent rating for Graves's disease.  

6.  Entitlement to an earlier effective date than July 11, 
2001 for a 10 percent rating for migraines.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to 
February 1993.  

This appeal arises from May 2002 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

As a threshold matter the Board of Veterans' Appeals (Board) 
notes the only issues currently in appellate status are those 
set out on the title page.  There has been some confusion as 
to the nature of the issues before the Board.  In October 
2002, the veteran submitted his notice of disagreement with 
the May 2002 rating decision which assigned 10 percent 
ratings for migraines and residuals of Graves's disease, 
effective July 11, 2001.  The veteran not only disagreed with 
the May 2002 rating decision but asserted that he disagreed 
with the reduction of his ratings to 0 for his migraines and 
Graves disease in a December 1997 rating decision.  The 
October 2002 notice of disagreement is not timely as to 
either the December 1997 rating decision which proposed the 
reduction of his ratings or the March 1998 rating decision 
which reduced the ratings.  The veteran was notified of those 
rating decisions by the RO in letters dated in January 1998 
and March 1998.  As the veteran did not file a timely notice 
of disagreement with those rating decisions they are final.  
38 C.F.R. § 3.104, 20.1103 (1997).  

Only if the veteran raises a claim for clear and unmistakable 
error (CUE) in the final decisions of December 1997 and March 
1998, may those decisions be reconsidered.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 299 (2006).  Where a rating 
decision which established an effective date for a rating 
becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on clear and unmistakable error (CUE).  In essence, in 
Rudd it was held there is no "freestanding" earlier effective 
date claim which could be raised at any time.  

The veteran has asserted he did not receive notice of the 
December 1997 and March 1998 rating decisions.  A review of 
the claims folder reveals the veteran failed to keep VA 
apprised of his current address.  The RO attempted to contact 
the veteran by speaking with his representative, the VA 
Medical Center, and his former employer.  After the letters 
sent notifying the veteran of the rating decisions were 
returned by the United States Postal Service no alternative 
address was found for the veteran.  It is the responsibility 
of veterans to cooperate with VA.  See Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  This includes the responsibility for 
apprising VA of his current address.  The rating decisions of 
December 1997 and March 1998 are final.  The appellate 
jurisdiction of the Board at this time is limited to those 
issues addressed by the RO in May 2002 and May 2004 rating 
decisions which were timely appealed by the veteran.  

The Board remanded the veteran's claims for further 
development in January 2004 and August 2006.  The actions 
required have been completed and the Board concludes there 
has been substantial compliance with the remands.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999). 




FINDINGS OF FACT

1.  Service medical records do not include any references to 
treatment or pain in the right shoulder.  

2.  The first diagnosis of degenerative changes in the right 
shoulder appears in March 2008.  

3.  There is no competent medical evidence of record which 
links the currently diagnosed tear of the right shoulder to 
service.  

4.  The veteran was treated in service on two occasions for 
left shoulder pain.  

5.  Degenerative changes were first documented in the left 
shoulder in March 2008 by magnetic resonance imaging (MRI). 

6.  The veteran's residuals of Graves's disease, now 
diagnosed as hypothyroidism, produce fatigability and 
constipation; and require the veteran to take Synthyroid for 
its control.  

7.  The veteran has migraines which require him to leave work 
and go home and lie down four times per year, his daily 
headaches are treated with Advil and are not prostrating.  

8.  The RO reduced the veteran's ratings for Graves's disease 
and migraines to noncompensable ratings in a March 1998 
rating decision, effective July 1, 1998, as the veterans 
whereabouts were unknown.  

9.  On July 10, 2001 the RO received a statement in support 
of claim from the veteran which included his valid current 
address.  




CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred or aggravated 
in active military service; and the service incurrence of a 
right shoulder disorder may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2.  A left shoulder disorder was not incurred or aggravated 
in active military service; and the service incurrence of a 
left shoulder disorder may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

3.  The criteria for a 30 percent rating for Graves's 
disease, now diagnosed as hypothyroidism, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Codes 7900, 7903 (2007).  

4.  The criteria for a rating in excess of 10 percent for 
migraines have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).  

5.  The criteria for an effective date earlier than July 11, 
2001 for a 10 percent rating for Graves's disease have not 
been met.  38 C.F.R. § 3.158(c), 3.400(t), 3.655(c)(2007).  

6.  The criteria for an effective date earlier than July 11, 
2001 for a 10 percent rating for migraines have not been met.  
38 C.F.R. § 3.158(c), 3.400(t), 3.655(c)(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in August 2003, September 2006, and February 
2008, the RO satisfied VA's foregoing notice requirements for 
service connection for a bilateral shoulder disorder such 
that a reasonable person could be expected to understand what 
was needed to substantiate his claims, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
his service records, the records from the VA Medical Center 
in Decatur and Kaiser Permanente (whose record included Dr. 
Clagettes), which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims and a medical opinion was 
obtained.  

The veteran testified before a Veterans Law Judge at a 
hearing.  He was notified that the Judge was no longer with 
the Board, but did not wish to have another hearing.  

As to the veterans' claims for increased ratings, in a recent 
decision Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
held that notice of requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to increased ratings claims and 
outlined the information which must be included in notices to 
veteran's filing a claim for increased ratings.  This 
included notifying the claimant of the following:

medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life; 

at least a general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the veteran may be rated, if the 
requirements for an increase in evaluation would 
not be satisfied by a noticeable worsening or 
increase in severity of the disability and the 
effect that worsening has on employment and daily 
life; 

that a disability evaluation is determined by 
applying relevant Diagnostic Codes, which range 
typically between 0 percent to as much as 100 
percent, and is based on the nature of the symptoms 
for which disability compensation is sought, their 
severity and duration, and their impact upon 
employment and daily life; and 

examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
it). 

The veteran was apprised of the applicable Diagnostic Codes.  
He reported in detail to VA examiners the effects of his 
migraines and hypothyroidism on his employment.  The veteran 
has been for many years an employee of the U.S. Postal 
Service.  The veteran appeared and gave testimony at a 
hearing and reviewed with the examining physicians his 
history of symptoms.  The relevant evidence was obtained and 
will be considered below.  There would be no benefit to the 
veteran in remanding the claims again to ensure that any 
error in notifying him had been corrected.  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Service Connection 

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Factual Background and Analysis.  The veteran was examined in 
October 1984 prior to his service entrance.  No abnormality 
of the upper extremities or shoulders was noted.  At service 
entrance in August 1985 no additional defects of the 
shoulders were noted.  

June 1988 service medical records reveal the veteran 
complained of left shoulder pain.  The veteran reported that 
the weight of his arm hanging at his side was painful.  
Objective examination did not reveal any abnormality.  There 
was no swelling or bruising present.  He had good range of 
motion.  There was mild tenderness to palpation.  The 
assessment was rule out shoulder strain.  The veteran as then 
seen by a physician's assistant.  A painful left shoulder of 
one week's duration was recorded.  There had been no trauma.  
Objective examination revealed mild tenderness to the left 
acromioclavicular joint with minimal edema.  He had full 
active and passive range of motion with crepitus.  Abduction 
was decreased against resistance.  There was no atrophy.  The 
assessment was acromioclavicular joint separation.  

September 1992 service medical records reveal the veteran 
complained of bursitis and tendonitis of the left shoulder.  
Under the heading "duration" was written one year.  The 
veteran reported he had sharp pains in the left shoulder.  He 
had been seen by a physician's assistant during NTC and 
bursitis and tendonitis were diagnosed.  He had been 
instructed to return if his condition did not improve.  There 
was no discoloration or deformity, but there was slight 
tenderness when the shoulder was palpated.  X-rays were 
negative

On service separation examination in January 1993 no 
abnormalities of the upper extremities or shoulders were 
noted.  His January 1993 Report of Medical History includes a 
notation of bursitis of the left shoulder.  

In September 1994 a VA examination of the veteran was 
conducted.  The veteran did not complain of any right or left 
shoulder symptoms.  The examiner stated that were no joint or 
bone deformities and no soft tissue swelling or increased 
heat around the joints of the limbs.  

VA outpatient treatment records from 1994 and 1995 do not 
include any complaints about the shoulders or treatment for 
the shoulders.  

May 2001 records from Kaiser Permanente reveal the veteran 
reported injuring his left shoulder the previous day at work.  
He had been pushing a heavy bin.  His chest had been hurting 
all night.  The assessment was muscle strain.  

Records from Kaiser Permanente dated in May 2003 reveal the 
veteran complained of a flare up of bursitis.  He reported 
having pain in both shoulders.  He reported a history of 
tendonitis.  Examination of the shoulder revealed pain to 
palpation of the anterior joint.  He had full range of 
motion.  The diagnostic impression was shoulder pain, rule 
out tendonitis/bursitis.  

VA records from the Decatur VA Medical Center for the period 
from 1995 to 2004 do not include any references to the 
shoulders.  

The Board remanded the veteran's claims for service 
connection in March 2008 to afford the veteran a VA 
examination and to obtain a medical opinion.  The VA 
physician noted in his report he had reviewed the veteran's 
claims folder which included his service records.  The 
veteran told the examiner he had spontaneously developed 
shoulder pain in the late 1980's in service.  He reported 
having pain in both shoulders in service.  He also reported 
having pain in both shoulders during the period from 1993 to 
2005.  In 1993 following service he went to work in a 
warehouse doing work which required heavy lifting.  Two years 
later he went to work at the Post Office.  Currently, he 
worked as a file clerk.  He did not have any problems 
working, however after a full day of work his left shoulder 
would begin to hurt.  His pain was in the front of the joint 
and was aggravated by activity.  

Examination revealed the veteran had from 0-150 degrees of 
flexion in the right shoulder and from 0-120 degrees in the 
left shoulder.  On the left side the veteran would not raise 
his arm as the veteran was guarding his shoulder and would 
not move it beyond a certain point.  An MRI of the shoulders 
was performed.  It revealed a partial tear of the left 
supraspinatus tendon and minimal degenerative changes 
affecting the acromioclavicular joints bilaterally.  

After examining the veteran and reviewing his MRI the VA 
physician wrote the following: 

Following my clinical examination it was 
apparent that the left shoulder 
discomfort started many years following 
release from the military.  There is no 
evidence of continuity of a problem since 
then.  The MRI showed a partial tear of 
the supraspinatous tendon.  If this 
problem had been present at the time of 
his military career, 15 years ago the 
findings would have been much more severe 
and some evidence of chronicity would be 
present....  

It is less likely as not that his left 
shoulder is related to his military 
service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

First as to the right shoulder, there are no records of any 
complaints or treatment for the right shoulder in service.  
Although the veteran has reported having right shoulder pain 
in service the first documentation of any right shoulder 
complaints appears in May 2003.  While there is a current 
diagnosis of minimal degenerative changes of the right 
shoulder, there is no evidence of arthritis either in service 
or during the initial post service year.  The Board has 
concluded that only the first element, a current diagnosis of 
a right shoulder disorder is demonstrated by the evidence.  
While the veteran is competent to report his symptoms, a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has concluded the preponderance of the evidence is 
against the claim for service connection for a right shoulder 
disorder.  

As to the left shoulder, there is evidence both of a current 
diagnosis of a left shoulder disorder and treatment in 
service for left shoulder pain.  The veteran has also 
provided his history of post service left shoulder symptoms.  
Nevertheless, notwithstanding the appellant's showing of in-
service symptoms and post-service continuity of 
symptomatology, medical expertise is still required to relate 
the appellant's present disorder etiologically to in-service 
and post-service symptoms.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Sacks v. West, 11 Vet. App. 314 (1998).  

For that reason the Board requested a medical opinion.  The 
VA physician stated in March 2008 that the symptoms noted in 
service were not of the severity they would have been if his 
currently diagnosed tear of the supraspinatus tendon had been 
present.  In other words, the symptoms in service are not 
related to the current left shoulder disorder which has been 
found to be due to a tear of the tendon and minimal 
degenerative changes.  The Board also noted that the current 
degenerative changes were not present when the veteran was X-
rayed in 1992 and are first documented and diagnosed in March 
2008.  The Board has concluded the evidence does not include 
competent medical evidence providing a link between service 
and the currently diagnosed left shoulder disorder.  For that 
reason service connection for a left shoulder disorder is not 
warranted.  

Increased Ratings

The Board has reviewed the veteran's medical history and 
found the following relevant to the rating for his current 
residuals of Graves's disease.  In September 1994 VA 
physicians suspected the veteran had Graves's disease.  His 
symptoms of elevated blood pressure, weight loss, diarrhea, 
fatigue and tremors suggested he had a thyroid disorder.  
Laboratory testing indicated he had hyperthyroidism due to 
Graves's disease.  November 1994 VA records indicate that the 
previous month the veteran had radio ablation.  That resulted 
in the veteran being clinically euthyroid with decreased 
thyroid function testing (TFT).  January 1995 evaluation by 
the endocrinology clinic found the veteran clinically 
hypothyroid.  June 1995 records reveal he required Synthyroid 
that TSH was suppressed and he was clinically euthyroid.  

Records from Kaiser Permanente indicate the veteran was 
taking Synthyroid and being followed on a regular basis to 
regulate his medication with regular TFTs, from 2001 to 2004.  
The veteran had complained of abdominal pain, diarrhea and 
constipation to examiners.  

The Schedule for Rating Disabilities includes the following 
diagnostic codes for rating hyperthyroidism and 
hypothyroidism.  

Hyperthyroidism is rated as follows: With thyroid 
enlargement, tachycardia (more than 100 beats per minute), 
eye involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms is rated as 100 percent disabling.  
With symptoms such as emotional instability, tachycardia, 
fatigability, and increased pulse pressure or blood pressure 
hyperthyroidism is rated as 60 disabling.  With tachycardia, 
tremor, and increased pulse pressure or blood pressure a 
	30 percent rating is assigned.  Tachycardia, which may 
be intermittent, and tremor, or; continuous medication 
required for control is rated as 10 disabling.  38 C.F.R. 
§ 4.119, Diagnostic Code 7900 (2007).  

Note 1: If disease of the heart is the predominant finding, 
evaluate as hyperthyroid heart disease (DC 7008) if doing so 
would result in a higher evaluation than using the criteria 
above. 

Note 2: If ophthalmopathy is the sole finding, evaluate as 
field vision, impairment of (DC 6080); diplopia (DC 6090); or 
impairment of central visual acuity (DC 6061-6079).

Hypothyroidism is rated as following.  With symptoms of cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness hypothyroidism is rated as 100 percent disabling.  
With muscular weakness, mental disturbance, and weight gain a 
60 percent rating is assigned.  Fatigability, constipation, 
and mental sluggishness are rated as 30 percent disabling.  
Fatigability, or; continuous medication required for control  
is rating as 10 percent disabling.  38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2007).  

The veteran was examined by VA in October 2001 on a fee 
basis.  The veteran gave a history of losing weight from 180 
to 140 pounds.  He also had frequent bowel movements and felt 
anxious.  His eyes had started to bulge.  He was diagnosed 
with hyperthyroidism.  He was treated with radioactive 
iodine.  Shortly after treatment began he gained 30 pounds.  
A few months later he was started on Synthyroid.  His does 
has periodically been adjusted.  He felt the cold more than 
other people.  The examiner concluded the veteran had an 
established diagnosis of hyperthyroidism, the diagnosis was 
status post radioactive iodine therapy for hyperthyroidism 
with resultant hypothyroidism and residuals of shortness of 
breath on exertion and at rest.  

The veteran was examined again in February 2005.  The veteran 
reported that after he was treated for his hyperthyroidism he 
gained his weight back and his diarrhea improved.  He 
reported he still had problems with fatigue.  He had gained 
weight (that day he weighed 213 pounds).  His ideal weight 
was 195.  He reported being unable to lose weight.  He 
reported daily constipation.  He also stated he was cold 
intolerant.  There was a lot of anxiety and stress related to 
his job.  He denied any weight loss, emotional instability, 
thyroid enlargement, eye involvement or high blood pressure.  
The veteran was taking Synthyroid.  On examination no 
thyromegaly was palpated.  The veteran's muscular strength 
was 5/5 bilaterally in his upper and lower extremities.  
Laboratory testing included TSH, a complete blood count and 
metabolic testing.  After reviewing the test results the VA 
physician made the following diagnosis:  Hypothyroidism, 
previously with Graves's disease, underwent I-131 treatment 
with resultant hypothyroidism.  Veteran is on Synthyroid for 
hypothyroidism.  His TSH fell within normal parameters for 
this exam.  In response to the Board's questions it was noted 
the veteran did not have tachycardia or other cardiovascular 
symptoms, nervous system symptoms, muscular weakness, weight 
loss, emotional instability, tremor, thyroid enlargement, eye 
involvement, increased pulse pressure or increased blood 
pressure.  He did have constipation, cold intolerance and 
fatigability that can be seen in hypothyroidism.  

The applicable diagnostic code in this instance is that for 
evaluating hypothyroidism.  The veteran's treatment for his 
Graves disease which caused hyperthyroidism resulted in his 
being clinically euthyroid and having symptoms of 
hypothyroidism.  For that reason the Board has compared the 
symptoms of hypothyroidism experienced by the veteran to 
those in the diagnostic criteria found at 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2007).  

A ten percent rating is currently assigned, a higher 30 
percent rating requires fatigability, constipation and mental 
sluggishness.  The medical records document and the veteran 
have reported being fatigued and complained of constipation.  
His records from Kaiser Permanente indicate that in March 
2004 he was seen with complaints of constipation.  There is 
no documentation of any mental sluggishness or complaints of 
difficulty with mental functioning.  

Although the veteran only has two of the three symptoms 
required for a 30 percent rating the Board has considered the 
application of 38 C.F.R. § 4.7 (2007).  This section provides 
that if there is a question as to which of two evaluations 
should be applied the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  The Board has concluded the veteran's symptoms of 
hypothyroidism more nearly approximate the disability picture 
provided for a 30 percent rating.  

A higher rating than 30 percent is not applicable.  The 
evidence clearly indicates no symptoms of muscular weakness, 
or mental disturbance.  While the veteran has gained some 
weight it has not been specifically attributed to his 
hypothyroidism.  The Board has concluded a 30 percent rating 
is warranted for the veteran's residuals of Graves's disease, 
currently diagnosed hypothyroidism.  


Migraines

Migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are rated as 50 percent disabling.  Migraines 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months are rated 
as 30 percent disabling.  With characteristic prostrating 
attacks averaging one in 2 months over several months a 10 
percent rating is assigned.  38 C.F.R. § 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 ( 2007).  

The Board has reviewed the evidence to determine whether the 
headaches experienced by the veteran are prostrating and if 
so, how frequently his prostrating headaches occur.  

August 1994 VA records indicate the veteran had headaches 
once a day.  In September 1994 the veteran told a VA examiner 
he had headaches every day.  His headaches were sharp pains 
on the top of his head.  He used over the counter medications 
for their control.  He reported using five or six day's sick 
leave, but did not indicate why or for what symptoms.  In 
January 1995 the veteran was seen in the neurology clinic and 
given medication for severe headaches.  

Records from Kaiser Permanente note the veteran complained of 
headaches in July 2003, June 2004, and September 2004.  In 
June 2004 the veteran reported having severe headaches, as 
many as 2 to 5 per month.  He was evaluated in September 2004 
and a computed tomography scan was normal.  A referral to the 
Peachtree Neurological Clinic in July 2004 included a 
diagnostic impression of migraine headache, with severe 
headaches about once a month.  The veteran reported severe 
pressure and pain on the left side of his head, with 
photophonophobia.  They were a bit better if he lay down.  
They lasted up to three days.  He had milder left sided 
headaches almost daily.  

In February 2005 the veteran was examined to determine the 
severity of his headaches.  The veteran described a variety 
of types of headaches which he called major or minor.  Major 
headaches required him to go to the emergency room and/or to 
the hospital.  His last bad or major headache was six or 
seven months ago in 2004.  He had gone to Kaiser and received 
an injection and been observed for a few hours.  When he had 
major headaches he had to go to a dark, quiet room and lie 
down and rest.  In 2004, he had four bad headaches.  Twice he 
recalled taking medication and then sleeping through the next 
day.  He had minor headaches at work and took Advil.  They 
occurred twice per week.  When he had major headaches he went 
home from work.  That year he had an episode and had to go 
home due to a major headache.  The diagnosis was migraine 
headaches, four major headaches per year.  These required the 
veteran to go home and lie down.  He had minor headaches 
twice a week which were not incapacitating.  In response to 
the Board's questions the examiner indicated the veteran's 
major headaches were the closest to a prostrating attack and 
occurred at least four times per year.  

A 10 percent rating is currently in effect for migraines.  A 
higher rating to 30 percent requires evidence of prostrating 
attacks occurring on average once per month.  The evidence 
only indicates the veteran has maybe four "major" headaches 
per year.  The VA examiner in February 2005 found the 
headaches, described by the veteran as major, as being the 
closest to a prostrating attack.  His daily headaches were 
not of such severity.  They were not prostrating..  As the 
veteran has not reported and the records do not demonstrate 
any more than four to six prostrating attacks per year, a 
higher rating than 10 percent is not warranted.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2007).  In Thun v. Peake, 22 Vet. App. 111 
(2008), it was instructed that the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  This requires a 
comparison between the level of severity and symptomatology 
of the claimant's service connected disability with the 
criteria found in the rating schedule for that disability.  
In this case the veteran's symptoms of fatigue, constipation 
and use of medication are included in the rating criteria.  
The major headaches, requiring the veteran leave work and lie 
down are synonymous with the prostrating attacks in the 
rating criteria.  The veteran has not identified any symptoms 
not contemplated in the rating schedule.  Referral for 
consideration of an extraschedular rating is not required.  

Earlier Effective Date for 10 Percent Ratings for Graves 
Disease and Migraines

The Board has reviewed the claims folder and noted the 
following pertinent history.  The veteran filed his claims 
for service connection in October 1994.  In a January 1997 
rating decision the RO granted service connection for 
Graves's disease and migraines.  The effective date of 
service connection for Graves's disease and the 30 percent 
rating assigned was July 20, 1994.  The effective date of 
service connection for headaches and the 10 percent rating 
assigned was November 2, 1994.  

The veteran was scheduled for VA examinations in July 2007 to 
determine the severity of his migraines and residuals of 
Graves's disease.  The notification of the scheduled 
examination was returned as undeliverable.  

The RO, following the provisions of 38 C.F.R. § 3.655 (c) 
when a claimant failed to report for reexamination, issued a 
predetermination notice in December 1997 advising the veteran 
his payments would be discontinued for the disabilities for 
which the examination was scheduled.  

In a March 1998 rating decision the RO reduced the ratings 
for Graves's disease and migraines to 0, effective June 1, 
1998.  

On July 10, 2001 the RO received a statement in support of 
claim from the veteran requesting that his claims for 
migraines and hyperthyroidism be reopened.  The RO in May 
2002 rating decision granted increased ratings to 10 percent 
for migraines and Graves disease, effective July 11, 2001.  

The RO applied the regulations found at 38 C.F.R. § 3.400 
(t)(Whereabouts now known) which refers to 38 C.F.R. 
§ 3.158(c).  It provides as follows:

(c) Disappearance. Where payments of 
pension, compensation, dependency and 
indemnity compensation, or monetary 
allowance under the provisions of 38 
U.S.C. chapter 18 have not been made or 
have been discontinued because a payee's 
present whereabouts is unknown, payments 
will be resumed effective the day 
following the date of last payment if 
entitlement is otherwise established, 
upon receipt of a valid current address.

As July 10, 2001 was the day on which the RO was notified of 
a valid current address the RO correctly made payment of a 10 
percent rating effective the following day on July 11, 2001.  
The Board carefully reviewed the VA records from the VA 
Medical Center in Decatur to determine if it was possible 
they may have been given a valid address between March 1998 
and July 10, 2001.  There are no records of treatment dated 
between 1995 and the Fee basis examination in October 2001.  
There is no indication the veteran contacted VA and provided 
his current valid address prior to July 10, 2001.  

In essence the veteran failed to keep VA apprised of his 
current address.  After correspondence sent to the veteran 
was returned by the United States Postal Service, the RO 
attempted to obtain the veteran's new address.  The claims 
folder includes a November 1997 Report of Contact which 
indicates the RO attempted to contact the veteran by 
telephone and reached a Fax number at the telephone number 
provided by the veteran.  The RO also contacted the veteran's 
representative in November 1997 and inquired as to his 
current address.  A December 1997 Report of Contact 
demonstrates the RO called the veteran's former employer and 
the VA Medical Center and requested a current address.  The 
veteran's benefits were reduced due to his failure to keep VA 
apprised of his address.  

Based on the above the regulations there is no basis for 
granting an effective date for the 10 percent ratings earlier 
than July 11, 2001.  

The Board has not addressed in this decision the effective 
date of the 30 percent rating granted for Graves disease, by 
the Board in this decision.  The effective date of that 
rating will be assigned by the RO.  If the veteran disagrees 
with the effective date assigned he may file a notice of 
disagreement with the RO rating decision effectuating the 
Board's grant.  At this time it would be premature to address 
that issue as it is not in appellate status and the veteran 
has not been afforded due process.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a left shoulder disorder is denied.  

An increased rating to 30 percent for Graves disease, now 
diagnosed as hypothyroidism is granted, subject to 
regulations governing the award of monetary benefits.  

An increased rating for migraines is denied.  

An earlier effective date than July 11, 2001 for a 10 percent 
rating for Graves's disease is denied.  

An earlier effective date than July 11, 2001 for a 10 percent 
rating for migraines is denied.  




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


